Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In the amendment filed 12/28/2020, the following has occurred: claims 11 and 29 have been amended.  Now, claims 11-25 and 27-31 are pending.

Allowable Subject Matter
Claims 11-25 and 27-31 are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason that claims 11-25 and 27-31 distinguish over the prior art is the inclusion of the combination of limitations of a hospital bed with a frame that supports a patient, a controller carried by the frame that includes two transceivers for receiving and transmitting data from a different hospital bed, and an expansion port with a bank of upwardly facing ports coupled to the controller and attached to a head end frame member of the hospital bed, between two push handles of the bed, centered on the frame member and extending on either side of the frame in approximately equivalent amounts.  The closest prior art (Reeder, Becker, and Doppler) discloses a controller with wireless transceivers and an expansion port attached to a frame of a bed.  The prior art further discloses that the expansion port can be situated at a head of the bed and between a pair of push handles.  Reeder in particular is the closest prior art that shoes this arrangement of the expansion port.  However, Reeder, and the prior art in general does not show the expansion port extending over sides of a frame member of the bed because the manner in which the expansion port is “attached” to the frame of the bed is through the detachable cart that includes the push handles to which the expansion port is attached.  Therefore, the particular arrangement of the controller/expansion port on the frame of the hospital bed distinguishes over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CCNMatthews Newswire, AMS Homecare Inc.: Heart and Respiration Rate Monitor for Elder Care and Health Care Applications, discloses a wireless patient monitor that can be strapped to frame of a patient bed.
Johnen, International Application Publication No. WO 2007/042960 A1, discloses a patient bed with sensors attached to a frame of the bed for monitoring patient parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626